         Case 1:19-cr-00725-JPO Document 164 Filed 01/12/21 Page 1 of 1



                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   January 12, 2021

BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

              Re:    United States v. Parnas, et al., S1 19 Cr. 725 (JPO)

Dear Judge Oetken:

      Please be advised that I am leaving the United States Attorney’s Office for other
employment. Accordingly, please remove me as counsel of record in the above-captioned case.
Thank you very much for the Court’s consideration.



                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney

                                           By:     /s Douglas S. Zolkind
                                                   Douglas S. Zolkind
                                                   Assistant United States Attorney
                                                   (212) 637-2418
